Citation Nr: 1642721	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  12-16 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of the right hand.

2.  Entitlement to service connection for arthritis of the back.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

N. Rippel, Counsel

INTRODUCTION

The Veteran served on active duty from June 1956 to June 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which found that new and material evidence had not been submitted sufficient to reopen these claims.  A hearing was held before the undersigned Veterans Law Judge at the RO in August 2013.  These issues were reopened and remanded for further development in a December 2013 Board decision.

In April 2014, the Board denied the claims.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision issued in October 2015, the Court vacated the Board's decision and remanded the matters for readjudication.

Contemporaneous with the issuance of the Board decision, the Veteran filed claims for service connection for arthritis of the right hand and back as well as hearing loss, tinnitus and psychiatric disability, with the RO; service connection for hearing loss, tinnitus and psychiatric disability was granted and service connection for the right hand and back arthritis was denied in a December 2014 rating decision.  The Veteran disagreed with all aspects of that rating decision, including the effective date and ratings assigned for the awards of service connection for psychiatric disability, hearing loss and tinnitus.  Following the issuance of the statement of the case, he submitted a timely substantive appeal in August 2016.  

While the Board has jurisdiction over the arthritis of the back and right hand claims pursuant to the memorandum decision, it will not take jurisdiction of the effective date and ratings claims for psychiatric disability, hearing loss and tinnitus because the record reflects that the AOJ is still taking action on those issues.  Moreover, on September 16, 2016, the Veteran's attorney requested the curricula vitae of examiners who conducted the audiology and psychiatric examinations of the Veteran as well as a 60 day extension upon receipt of those documents.  As such, the Board will not accept jurisdiction over the other issues at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to Board review of these matters in light of the Court's Memorandum Decision.  Moreover, the Veteran, through his attorney, has recently submitted a significant amount of additional evidence, and has asked that the claims be remanded for initial AOJ review of this evidence.  See attorney's September 15, 2016, letter to the Board.  

The Court found that the Board failed to provide adequate reasons and bases for relying on the January 2014 VA medical examination as evidence against the Veteran's claims, and directed the Board to provide adequate explanation for doing so or to obtain a new examination that contains an adequate rationale.  In light of concerns raised by the Veteran's representative, and discussed by the Court, the Board further finds it is not supported by adequate rationale.  The Board therefore will order an additional examination in these matters.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (an adequate medical examination must provide a rationale and explanation for its conclusions).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any arthritis of the right hand or back present during the pendency of this claim.

After reviewing the record and performing all necessary testing, the examiner is asked to address whether it is at least as likely as not (probability of 50 percent) that arthritis of the right hand or back manifested in service or within one year after service, or is otherwise etiologically related to service, to include as result of service-connected disability.

The opinion must be based upon consideration of Appellant's prior medical history and examinations, must describe the disabilities in sufficient detail and must provide a well-reasoned opinion.  The examiner must provide an explanation if it is concluded that the instances of back and right hand pain and treatment in service are not related to the Veteran's current back and right hand arthritis disability, other than a statement that the current symptoms are due to aging.  The examiner must analyze and discuss the significance of the medical history, to include the following :  

In October 1957, the Veteran was helping push a truck out from the side of the road when he caught his ring on the bumper of the truck.  The truck started suddenly and the appellant was dragged along the highway by his ring, tearing skin and tissue off his right ring finger down to the bone and eventually requiring amputation of the finger.  During his October 1957 hospital admission, he was also treated for back pain.  In January and February 1958, he complained of pain in his palm and pain on motion of his hand.  In March 1958, he continued to report pain in his palm.  In October 1958, he was treated further for a painful amputation stump.  In June 1959, he was discharged, not by reason for physical disability.

The examiner should provide a rationale for this opinion. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made. 

The examiner is advised that the Veteran has been found competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Thereafter, readjudicate the claims on appeal and furnish the Veteran and his attorney-representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




